                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION


RICHARD EARL BAKER                                                           PLAINTIFF

VS.                                              CIVIL ACTION NO. 3:18-CV-401-LRA

JACOB SHERIFF, Sheriff Supervisor
of County Jail; CEASAR FELTON,
Warden, Interim; CHAZ WHITE,
C.O.; CASSANDRA DAVIS, County
Administrator; YOURLUNDA STIFF,
C.O. and ETTA CEASAR, C.O.                                                DEFENDANTS


                                  OMNIBUS ORDER

       The parties appeared and participated in an omnibus hearing that was conducted

before the undersigned United States Magistrate Judge on December 10, 2019. Richard

Earl Baker appeared pro se, and attorney Jason Dare attended the hearing representing

the Defendants. The hearing was conducted under the authority of Spears v. McCotter,

766 F.2d 179 (5th Cir. 1985), and its progeny. It functioned as a scheduling/case

management conference, a discovery conference, and a Spears hearing. After due

consideration of the issues involved in this case and any requests for discovery, the Court

does hereby find and order as follows:

       1.     JURISDICTION AND SUMMARY OF CLAIMS

       Jurisdiction of this case is based upon 42 U.S.C. § 1983. At the time he filed his

Complaint, Baker was a pretrial detainee at the Yazoo County Regional Correctional

                                             1
Facility (YCRCF). At the omnibus hearing, the parties executed a Consent to referral to

a Magistrate Judge, and, on January 13, 2020, District Judge Henry Wingate referred this

case to the undersigned for all further proceedings, including entry of a final judgment.

         Baker’s complete allegations are set forth in his Complaint and his supplemental

pleadings and were augmented by his testimony at the hearing. His claims are based on

his medical care at YCRCF. Specifically, he asserts that unauthorized personnel are

permitted to administer medication. On one occasion, he fell into a deep sleep for a long

time, which he believes is the result of being given the wrong medication. Baker

admitted that the medication comes to the facility in a pack, but he claims that the pills

are taken out of the pack and placed in a cup. Baker submitted a grievance through the

Administrative Remedies Program at YCRCF, and he says he went as far with it as he

could.

         The documents attached to Baker’s Complaint show that he submitted three

grievances through the ARP Program. The first grievance was dated May 14, 2018. He

claimed that he was given medication without the proper authority, against institutional

policies, but he did not allege any resulting damages. The first step response was “I will

talk to warden about this incident.” The second step response was “This matter will be

noted and proper actions will be administered.” The second grievance was dated May

21, 2018. In it, Baker claimed that he had been given medications several times by

persons who were not qualified, against the institutional policies. He asked for


                                              2
resolution of the issue, “as I’m being subjected to possible harm, due to officers freely

administering my psych. Medications to me, without being qualified to do so.” The first

step response was, “I will talk to the warden about your meds. Your meds are pre-pack,

with your name on it.” The third grievance was dated June 4, 2018, again claiming that

his medications were administered by someone who did not have authority to do so. The

first step response was, “I will talk to warden about it, but your meds are pre-pack.” The

second step response was, “This will be looked into and the proper actions will be taken.”

There is no indication that Baker appealed any of these grievances to the next level.

       The Defendants have moved for summary judgment, on grounds that Baker did

not exhaust the available legal remedies because he failed to appeal the second step

responses. Baker argues that he was not required to submit a grievance under step 2 or

3, because he was satisfied with the response to step 1. In support, he attached a memo

from the Yazoo County Jail, which states, in part: “If the inmate is not satisfied with the

information gathered at Step One, he should pursue his grievance to the Facility

Administrator via Step Two.”

       With regard to the individual Defendants, Baker’s claims are as follows: the

Sheriff is the supervisor over the county jail; Ceasar Felton was the acting warden, and he

told Baker his issue would be handled. Defendants Chaz White and Cassandra Davis

knew of the problem, and they didn’t correct it. Defendants Yourlunda Stiff and Etta

Ceasar were guards who handed out the medications.


                                             3
            2.   DISCOVERY ISSUES and PENDING MOTIONS

       The Defendants shall provide Baker with a copy of his institutional record and his

medical records. Baker told the Court that he had copies of the ARP documents related

to this grievance, and he should submit these to the Court. Baker and the Defendants

should submit their Witness Lists and Exhibit Lists to the Court.

            If a trial is conducted in this case, defense counsel shall provide the Court with a

certified copy of Baker’s MDOC file for use as a general exhibit for all parties at trial.

       The discovery matters set forth herein should fairly and adequately develop the

issues to be presented to the Court, and no other discovery is deemed reasonable or

appropriate considering the issues at stake in this litigation. See Federal Rules of Civil

Procedure 26(b)(1). Other than the discovery mentioned herein, the parties shall not

propound additional discovery requests unless leave of Court is requested and obtained.

       3.        TRIAL WITNESSES

       Baker has not requested any inmate witnesses. If a trial is conducted, Baker may

secure the voluntary appearance of any free world witnesses at a trial conducted in this

cause. Or, upon the prepayment of witness fees, plus mileage costs, along with the

complete address of where the witness may be found, Baker may request the Court to

cause a subpoena to be issued for a free world witness. Any request for subpoenas

should be made at least 30 days prior to trial, and the Court will direct that the United

States Marshal’s Service serve any such subpoena.


                                                4
4.      PRETRIAL CONFERENCE, PRETRIAL ORDER, AND TRIAL
        SETTING

This conference may stand in lieu of a pretrial conference.

IT IS, THEREFORE, ORDERED:

1. The discovery ordered above shall be submitted on or before February 21,

     2020.

2. Any motions requesting additional discovery should be filed on or before

     February 21, 2020, and should specify precisely what information is being

     requested.

3. All dispositive motions should be filed on or before March 16, 2020.

SO ORDERED, this the 5th day of February, 2020.



                          /s/ Linda R. Anderson
                     UNITED STATES MAGISTRATE JUDGE




                                     5
